DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-19) in the reply filed on 10/14/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “a capacitance density of 10 nF/mm2 or greater” renders indefinite as “greater” than 10 nF/mm2 does not properly define the upper limit.  Does “greater” than 10 nF/mm2  include up to 100 nF/mm2, for example ? 


				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0130303) in view of Moon et al. (US 2007/0094871).
	In re claim 1, Yamasaki et al., in Fig. 1 and corresponding text, teach an electronic package, comprising: 
a package substrate 301; 
an organic layer 501 (i.e. an epoxy resin, [0076]) over the package substrate 301; and 
a capacitor 200 ([0035]) embedded in the organic layer 501, wherein the capacitor 200 comprises: 
a first electrode 201 (i.e. the lower electrode, [0037]); 
a dielectric layer 202 ([0037]) over the first electrode 201; and 
a second electrode 203 (i.e. the upper electrode,[0037]) over the dielectric layer 202.
      
    PNG
    media_image1.png
    459
    733
    media_image1.png
    Greyscale

	Yamazaki et al. do not teach that the first electrode 201 comprises a seam between a first conductive layer and a second conductive layer, which implies that the claimed first electrode is a bi-layered electrode with the seam or joined surface between two layers.
	Moon et al, however, in a thin film capacitor, teach that the thin film capacitor 23/25/27/29 (Fig. 2f) comprises the first electrode 23, the dielectric layer 25 over the first electrode 23, the second electrode 29 over the dielectric layer 25, wherein the first electrode 23 comprises a seam (i.e. a joined surface) between the first conductive layer 23a and the second conductive layer 23b.
                 
    PNG
    media_image2.png
    250
    510
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the single-layered first electrode layer of Yamazaki with the bi-layered first electrode layer of Moon so that there is the seam between the first and second electrode layers.  The motivation for doing so is to improve the performance of the electronic device (refer to [0005] in Moon).
	
	In re claim 3, Yamasaki et al. teach that the dielectric layer 202 is a ceramic material (e.g. BST (Ba,Sr)TiO3, [0059]).

	In re claim 4, Yamasaki et al. teach that the ceramic material 202 (e.g. BST (Ba,Sr)TiO3, or Al2O3 or TiO2, [0059]) comprises a crystalline microstructure.

	In re claim 5, Yamasaki et al. teach that the ceramic material 202 comprises ceramic oxide, e.g. (Ba,Sr)TiO3, or Al2O3 or TiO2, [0059].

	In re claim 6, Yamasaki et al. teach that the ceramic oxide 202 (e.g. (Ba,Sr)TiO3)  comprises titanium, oxygen, and both of barium (Ba) and strontium (Sr). 
	In re claim 7, Yamasaki et al. teach that the ceramic material 202 comprises a ferroelectric ceramic, e.g. PZT, [0059]).

	In re claim 8, Yamasaki et al. teach that the dielectric layer 202 (e.g. TiO2) has a capacitance density of 10 nF/mm2 or greater.  (Note) TiO2 has the capacitance density of 185 nF/mm2. 

	In re claim 9, Yamasaki et al. teach that a thickness of the dielectric layer 202 is 300 nm ([0059]), which is within the claimed range of between 200 nm and 800 nm.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0130303) in view of Moon et al. (US 2007/0094871), as applied to claim 1 above, and further in view of Crockett et al. (US 2007/0113663).
	In re claim 2, Yamasaki et al. in view of Moon et al do not teach that the seam is characteristic of diffusion bonding between the first conductive layer and the second conductive layer.  However, using diffusion bonding technique has been widely used in bonding two adjacent conductive layers, as evidenced by Crockett et al. ([0014]).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the diffusion bonding, as taught by Crockett et al., in the seam of Yamasaki et al. in view of Moon et al, because diffusion bonding technique would provide a strong bonding for two adjacent conductive layers (refer to [0014] in Crockett et al.).
9.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0130303) in view of Moon et al. (US 2007/0094871), as applied to claim 1 above, and further in view of Lee et al. (US 2008/0307620).
	In re claim 10, Yamasaki et al. in view of Moon et al. do not teach a barrier layer between the dielectric layer and the first electrode.  
	Lee et al., however, in an analogous art of thin film capacitor, teach the capacitor comprising the first electrode, the dielectric layer on the first electrode and the second electrode (e.g. Fig. 1), wherein the barrier layer 30 or 50 is disposed between the first electrode 31a or 51a and the dielectric layer 32 or 52 (Figs. 3, 5, [0061]-[0062], ][0066]-[0067]).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to include the barrier layer, as taught by Lee et al., in the capacitor of Yamasaki in view of Moon et al. so that the barrier layer is disposed between the first electrode and the dielectric layer for preventing first electrode from undesirable oxidation in the subsequent processing step with respect the formation of the dielectric layer ([0060], [0064], [0070, in Lee).

	In re claim 11, Lee’s teachings remedy the deficiency of Yamasaki in view of Moon, because Lee teaches that the barrier layer comprises nickel (e.g. lanthanum nickel oxide (LNO), [0012], [0017], [0021]).

	In re claim 12, the selection of the thickness of the barrier layer is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See M.P.E.P. 2144.05, III 

	In re claim 13, Yamasaki et al. teach that the second electrode 203 directly contacts the dielectric layer 202 (Fig. 1).

10.   Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0130303) in view of Moon et al. (US 2007/0094871) and Lee et al. (US 2008/0307620).
	In re claim 14, Yamasaki et al., in Fig. 1 and corresponding text, teach an electronic package comprising an embedded capacitor, wherein the embedded capacitor comprises: 
a first electrode 201 (i.e. the lower electrode, [0037]); 
a dielectric layer 202 ([0037]) over the first electrode 201; 
a second electrode 203 (i.e. the upper electrode,[0037]) over the dielectric layer 202; and 
a die 1 (i.e. a semiconductor chip) electrically coupled to the electronic package.
	Yamasaki et al. do not teach a board, on which the electronic package is placed, and a seam located a location between a top surface of the first electrode and a bottom surface of the first electrode.  
	With respect to the “board”, Lee reference would remedies the deficiency of Yamasaki reference, because Lee teaches that the electronic package comprises the embedded capacitor 10 (Fig. 1, the abstract) and the electronic package is displaced on the printed circuit board (the abstract, [0008], [0010], [0051]).  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Yamasaki’s electronic package with the printed circuit board, as taught by Lee, to form a laminated structure for the purpose of providing an electronic device for applications in a memory card or a PC main board (refer to [0008] in Lee).
	Still, Yamasaki in view of Lee do not teach a seam located a location between the top surface of the first electrode and the bottom surface of the first electrode.  
	Moon et al, however, in a thin film capacitor, teach that the thin film capacitor 23/25/27/29 (Fig. 2f) comprises the first electrode 23, the dielectric layer 25 over the first electrode 23, the second electrode 29 over the dielectric layer 25, wherein the first electrode 23 comprises a seam (i.e. a joined surface) between the first conductive layer 23a and the second conductive layer 23b, meaning the seam (i.e. the joined surface) is located between the top surface of the first electrode 23 and the bottom surface of the first electrode 23.
                 
    PNG
    media_image2.png
    250
    510
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the single-layered first electrode layer of Yamazaki in view of Lee with the bi-layered first electrode layer of Moon, so that there is the seam between the first and second electrode layers (i.e. the seam is located between the top and the bottom surfaces of the first electrode).  The motivation for doing so is to improve the performance of the electronic device (refer to [0005] in Moon).
	
	In re claim 15, Yamasaki et al. teach that the embedded capacitor is within a foorprint of the die 1 (Fig. 1 )

	In re claim 16, Yamasaki et al. teach that the embedded capacitor is embedded in a topmost layer 501/601 of the electronic package (Fig. 1).

11.   Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0130303) in view of Moon et al. (US 2007/0094871) and Lee et al. (US 2008/0307620), as applied in claims 14-16 above, and further in view of Asahi  (US 2020/0266003).
	In re claim 17, Yamasaki in view of Moon and Lee do not teach a plurality of dies electrically coupled to the electronic package.  
	Asahi, however, in an analogous art of electronic package, teach the electronic package comprising embedded capacitor C1, C2 and the plurality of dies 40 and 50 electrically coupling to the electronic package (Fig. 1).
      
    PNG
    media_image3.png
    417
    691
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Asahi’s teachings to the electronic package of Yamasaki in view of Moon and Lee in order to form a completed electronic system for IC application.

	In re claim 18, Asahi reference remedies deficiencies of Yamasaki in view of Moon and Lee, because Asahi teaches that the plurality of dies 40 and 50 are electrically coupled to each other by a bridge 12A/22A embedded in the electronic package (Fig.1 in Asahi). 
	In re claim 19, Asahi reference remedies deficiencies of Yamasaki in view of Moon and Lee, because Asahi teaches that the embedded capacitor C1/C2 and the bridge 12A/22A are in the same layer of the electronic package (Fig. 1 in Asahi). 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 21, 2022



/HSIEN MING LEE/